Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-7 are allowed because none of the prior art references of record teaches a system comprising an outlet probe of a donor container that includes a slideable sleeve including a protective cover capable of sliding up and down the outlet probe in the combination as claimed. 

Claims 8-11 are allowed because none of the prior art references of record teaches a donor container comprising a slideable sleeve that includes a protective cover capable of sliding up and down an outlet probe of the donor container; and a nozzle extended from the body to receive the slideable sleeve responsive to the donor container being triggered to open the slideable sleeve to expose an aperture of the outlet probe for transport of print substance in the combination as claimed. 

Claims 12-15 are allowed because none of the prior art references of record teaches a method  comprising steps of activating an outlet probe of a donor container; inserting the outlet probe into a receiving receptacle port of the receiving container to activate a slideable sleeve of the donor container; compressing the slideable sleeve of the donor container to slide up or down the outlet
probe by connecting the donor container with a receiving container; and exposing an aperture of the outlet probe to allow a print substance to transfer into the receiving container.in the combination as claimed. 

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue 

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853